Title: To James Madison from Thomas Auldjo, 1 November 1805 (Abstract)
From: Auldjo, Thomas
To: Madison, James


          § From Thomas Auldjo. 1 November 1805, Cowes. “I had the honour to write you 11th. ultimo by a Ship direct to Baltimore & of which inclosed is Copy.
          “I have now to give you as below an account of four more Valuable American Ships sent into the port of Portsmouth by British Cruizers & that they will all be prosecuted in the Admiralty Court, as soon as the terms begin which will be in a few days. The Blockades of the Elbe & Weser are raised & of which I presume you will have received from the Minister official accounts. Our Crops of grain are considered abundant & prices of Wheat are now 9/⅌ bushel with a probability of reduction to 7/6 soon.”
        